Citation Nr: 1146147	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder for purposes of accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) on the basis of service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He died in May 2006.  The appellant is the Veteran's surviving spouse.   

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO. 

The Board remanded the case to the RO in October 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in May 2006 and the immediate cause of death was listed as gunshot to the head.  The manner of death was ruled a suicide.   

2.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.  

3.  At the time of his death in May 2006, the Veteran had a pending claim of service connection for an innocently acquired psychiatric disability. 

4.  The evidence at the time of the Veteran's death showed that he had exhibited chronic psychiatric disability manifested by anxiety and depression that as likely as not was the proximate result of the service-connected Raynaud's disease.  

5.  The evidence at the time of the Veteran's death established that he Veteran did not have a diagnosis of posttraumatic stress disorder in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed.       

6.  The diagnosed adjustment disorder with anxiety and depression as secondary to the service-connected Raynaud's disease is shown as likely as not to have contributed materially and substantially in producing a state of mental unsoundness that precipitated the Veteran's suicide.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, for accrued benefits purposes, the Veteran's disability diagnosed as an adjustment disorder with anxiety and depression was caused by the service-connected Raynaud's disease.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2011).

2.  By extending the benefit of the doubt to the appellant, the adjustment disorder with anxiety and depression as secondary to the service-connected Raynaud's disease played a material and substantial role in causing the Veteran's suicide.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.102, 3.302, 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not required at this time.  

2.  Legal Criteria

Accrued Benefits

Although a veteran's claims terminate with his death, certain survivors of a deceased veteran are eligible to receive payments from VA of accrued benefits based upon the deceased veteran's statutory entitlement to such benefits.  

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

A claim for DIC is deemed to include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).  

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  

In addition, as noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  


Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).  

The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).   


Dependency and indemnity compensation

Dependency and indemnity compensation (DIC) is available under the provision of 38 U.S.C.A. § 1310(a) to a surviving spouse, children, and parents who can establish, among other things, that the veteran died from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311.  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2011).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  

The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).


Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


3.  Analysis

Service connection for a psychiatric disorder for accrued benefits purposes

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  

One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for DIC is deemed to include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).  

The appellant has satisfied the threshold requirements as she filed a claim for DIC in June 2006.  The Veteran died in May 2006.  See 38 U.S.C.A. § 5121(c);38 C.F.R. § 3.1000(c).  

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  The appellant has met the "claim pending" requirement as well.  

At the time of the Veteran's death, the Veteran's claim of service connection for an innocently acquired psychiatric disorder was pending.  The claim was received at the RO in March 2005.  The claimed was denied by the RO in a December 2005 rating decision, and the Veteran had perfected a timely appeal.    

The appellant asserts that the Veteran's adjustment disorder with depression and anxiety was caused by the service-connected Raynaud's disease.  

Service connection for Raynaud's disease was granted in July 1997 and a 20 percent rating was assigned, effective on March 11, 1997.  A January 1998 rating decision assigned a 50 percent rating to the Raynaud's disease, effective on March 11, 1997 based upon medical findings of cyanosis of the extremities, pain, and loss of function in the hands when temperatures were below 60 degrees.  

In an October 2010 decision, a 60 percent rating was assigned to the Raynaud's disease for accrued benefits purposes.  A May 2011 rating decision implemented the Board decision and assigned the 60 percent rating to the Raynaud's disease, beginning on March 21, 2005.  

There is competent evidence of record which establishes that the Veteran developed an adjustment disorder with depression and anxiety due to his difficulty coping with his current medical conditions.  There is competent evidence of record which establishes that the service-connected Raynaud's disease was one of his current and active medical conditions.   

In June 2002, the Veteran filed a claim for an increased rating for Raynaud's disease.  He stated that he had flashbacks and nightmares due to the frostbite.  He indicated that his physician prescribed medication to help him sleep through the night. 

A November 2002 VA treatment record noted that the Veteran reported having arthritis and frostbite symptoms in his hands.  He also reported having posttraumatic stress from the frostbite.  The assessment, in pertinent part, was Raynaud's arthritis and insomnia.  

A February 2004 VA treatment record showed that the Veteran reported having insomnia and waking up sweating.  He had nightmares about his military experience.  He also complained of pain in his shoulder and knee.  It was noted that the Veteran was scheduled to go back to work that month in the maintenance department.  It was further noted that the Veteran was unsure if he would be able to give his job 100 percent due to the discomfort in his right hand and shoulder.  

The report indicated that the Veteran was hospitalized in December for bradycardia and had a left knee replacement in December.  The assessment, in pertinent part, was that of Raynaud's, bilateral shoulder pain, knee pain status post total knee replacement, anxiety, and posttraumatic stress disorder (PTSD).  

An April 2004 VA mental health intake assessment noted that the Veteran reported having dreams about when he was on guard duty in Germany. He stated that he woke up sweaty.  He reported feeling hopeless, and since 1966, he felt that he would be better off dead since having problems with Raynaud's disease.  He stated that he was in pain due to the Raynaud's disease and that this was frustrating for him.  

The Veteran noted that he had only been sleeping for periods of two hours at a time for weeks.  He reported being irritable and having mood swings and anxiety.  When he had an increase in his Raynaud's symptoms, his anxiety would increase.  

The Veteran worked in maintenance at a high school, and it was hard for him to work with his hands "the way they were."  The pain interfered with his sleep.  He had anxiety, depression, insomnia, and difficulty coping with his illness and other medical problems.  The examination showed that his mood was anxious.  He denied being suicidal or having homicidal ideation.   

An August 2004 VA mental health treatment record indicated that the Veteran had depression due to medical problems.  He felt the medication was helpful and stated that, overall, his mood was better and work was good.  He continued to have pain related to the service-connected disability.  

A September 2004 VA mental health treatment record indicated that the Veteran continued to have nightmares and sweats.  The appellant reported that he had mood swings.  He felt his medications were working and, sometimes, made him more nervous.  The therapist noted that the Veteran was not a danger to himself or others and was psychiatrically stable.  

An October 2004 VA mental health treatment record noted that the Veteran continued to have episodes of anxiety and frustration when he tried to do things.  He denied suicidal or homicidal ideation and continued to work where things were okay.  He continued to have pain in his hands and reported being embarrassed that he had dry skin on his hands and fingernails.  He was getting to the point where he hated to be in a crowd.  The assessment was that of PTSD.  The Veteran was continued on medications and therapy.  Klonopin was added for anxiety.   

A December 2004 VA treatment record noted that the Veteran felt nervous all the time and continued to have nightmares.  He continued to have cracking on his right hand. The depression screen was positive, and he was receiving treatment for depression.  

The VA mental health treatment records dated in 2005 showed that the Veteran continued to have nightmares, fragmented sleep and anxiety symptoms.  See the VA mental health treatment records dated in March 2005.   

The Veteran was afforded a VA examination in May 2005 to determine the severity of the Raynaud's disease.  The examiner noted classic changes of Raynaud's.  He reported that, in the winter months, when exposed to cold, he had episodes where his hands became pale and exhibited a bluish cyanotic discoloration, which was followed by erythematous changes.  He had frequent cracking and fissuring of the hands, especially in the winter months.  

The Veteran stated that there were times in the winter that he was unable to work due to the pain in his hands.  He also had arthritis in his extremities.  The Veteran indicated that the symptoms were less intense in the warmer months.  

An examination of the hands reveals findings of scaling and thickening of the skin, and mycotic or dystrophic fingernails.  There was cracking and fissuring.  The examiner indicated that the Veteran had classic Raynaud's phenomenon.  It was noted that the changes in the skin on the hands had the appearance of dyshidrotic eczema that, the examiner noted, might be related to the Raynaud's syndrome.  

In September 2005, the Veteran filed a claim for service connection and depression due to Raynaud's disease.  He reported having nightmares, insomnia and night sweats.  He stated that, in service, he was assigned to an ammo dump and had dreams about being on guard duty.  He woke up feeling very cold, but sweaty.  He tried to warm his hands up, but they stayed icy cold and made him panic so that he could not go to sleep.  

The Veteran reported worrying about losing his job because he was getting to the point that he could not do some of his duties because of his hands.  He was a custodian at a high school and needed to work with his hands.  This caused him to be anxious and depressed.  

The VA mental health treatment records dated in March 2006 showed that the Veteran had been hospitalized for a pulmonary embolus.  He reported that his mood was not good, and his affect was anxious.  The Veteran presented with anxiety and depression as well as nightmares.  He denied having suicidal and homicidal thoughts.  He had not been able to work since November 2005.  

The physician opined that, because of PTSD and medical condition, the Veteran was not able to be gainfully employed.  The Veteran's medications were increased, and he was scheduled for follow-up in 6 weeks.  

The Veteran was afforded a VA psychiatric examination in May 2006.  The examiner noted that the Veteran did not serve in combat and was stationed in Germany.  The Veteran reported that, while in service, he had to serve on guard duty in freezing temperature four to five times a week.  

The Veteran reported having anxiety that had been present for the last couple of years and insomnia to the extent that he slept two to three hours a night.  He reported having difficulty falling asleep and had multiple awakenings.  He had periodic problems with depression and periodic suicidal thoughts.  

The examiner noted that the Veteran had reported that his last suicidal thought was two days prior to the evaluation.  He reported seriously considering shooting himself because he had been out of work since November 2005 and had been very depressed due to being out of work.  He did not go through with it because he did not want to mess up the house for his wife and considered going to an outside building if he decided to kill himself. 

The Veteran reported that his anxiety gradually increased as he got older.  He reported being depressed for seven or eight months and was prescribed medication by VA.  He worried about money and how to pay his bills.  He had multiple medical problems and had not been able to return to work after his heart catherization in November 2005.  

The examiner indicated that the Veteran's medical problems included Raynaud's syndrome, history of blood clots, history of atrial fibrillation, surgeries for the left shoulder rotator cuff and a right knee replacement.  The examiner indicated that the coronary problems had caused the Veteran to stop working.  

The Axis I diagnosis was that of adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD in that there were no associated traumatic stressors required for the diagnosis or other criteria.  

The examiner stated that the Veteran's problems with depression and anxiety had been of recent onset related to medical problems.  The examiner noted that the Veteran had Raynaud's syndrome, but his problems related to his having stopped work due to cardiac problems.  

The Veteran was having difficulty adjusting to not being able to work and had anxiety related to financial difficulties.  The examiner stated that he had been depressed as a result of not being able to work and that if had not been six months since the onset of his major stressor.  

The examiner stated that it was his professional opinion with a reasonable degree of medical certainty that his depression and anxiety were secondary to adjustment difficulties associated with medical problems, but were not exacerbated by the Raynaud's syndrome.  The examiner indicated that he was not aware of any connection between the Raynaud syndrome and the cardiac illness.  The examiner further opined that there was no connection between the Veteran's current problems with adjustment and Raynaud's syndrome.    

A May 17, 2006 VA mental health treatment record showed that the Veteran reported feeling somewhat better since the medication changes.  His mood was depressed and worried.  He denied active suicidal or homicidal thinking.  

The record shows that on May 29, 2006, the Veteran died from a gunshot to the head.  The manner of death was a suicide.  The death occurred at the Veteran's  home.  An autopsy was not performed.  

Based on a careful review of the record at the time of the Veteran's death, the Board finds the evidence to have been in equipoise in showing that the service-connected Raynaud's disease as likely as not was the proximate cause of chronic disability manifested by anxiety and depression.   

There is probative medical evidence that the Veteran had experienced a significant level of depression and anxiety due to the service-connected Raynaud's syndrome for several years prior to his demise.  

As noted, the examiner who performed the May 2006 VA examination opined that the psychiatric condition was caused by the Veteran's various medical problems, even though his cardiac condition was noted to have been the particular medical problem that caused him to stop working in November 2005.  

However, during the period from 2004 to 2006, the service-connected Raynaud's disease was found to have been of increasing severity, as evidenced by the 60 percent rating assigned beginning in March 2005 for accrued benefits purposes.  Thus, during that period, the service-connected Raynaud's disease is shown to have played a significant role in causing the development of ongoing manifestations of depression and anxiety.  

The VA treatment records showed that the Veteran sought treatment for anxiety and depression as early 2004.  The April 2004 VA treatment record indicated that the Veteran presented with anxiety, depression, insomnia and difficulty coping with his medical problems and added that his anxiety increased in relation to his Raynaud's symptoms.  

The VA treatment records also serve to document that the Veteran had difficulty working due to the pain in his hands form the Raynaud's disease during this period.  The May 2005 VA examination reported that the Veteran had noted that, at times in the winter, he had been unable to work due to the pain in his hands.   

The Veteran is competent to provide testimony as to observable symptom such as symptoms of anxiety or panic symptoms and the onset or occurrence of such symptoms.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

To the extent that the Veteran's psychiatric diagnosis was related by anxiety and depression caused by worsening health problems, his development of chronic anxiety and depression cannot be dissociated from the impairment attributable to the service-connected Raynaud's disease as documented by the treatment records beginning as early as 2004.  

Accordingly, in resolving all reasonable doubt in the appellant's favor, secondary service connection for the adjustment disorder with anxiety and depression is warranted for accrued benefits purposes.    

The Board finds that the evidence in the claims folder at the time of the Veteran's death establishes that the Veteran did not have a diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed.  

The Veteran was afforded a VA examination in May 2006 to determine whether he had a current diagnosis of PTSD.  The VA examiner reviewed the Veteran's entire medical history and examined the Veteran before rendering a medical opinion.  The May 2006 VA medical opinion is found to have great probative weight because the VA examiner considered the full criteria under DSM-IV for a diagnosis of PTSD.    


Service Connection for the Cause of the Veteran's Death

The Board finds on this record that the diagnosed adjustment disorder with anxiety and depression as likely as not caused the mental unsoundness that led to the Veteran's suicide.  

The medical evidence shows that the Veteran had periodic suicidal thoughts that were linked to his increasing symptoms of depression and anxiety.  The May 2006 VA psychiatric examination noted that he had had suicidal thoughts only two days earlier.      

A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

The appellant recently submitted an April 2008 medical statement in support of her claim of service connection for the cause of the Veteran's death.  

In the April 2008 statement, a VA physician noted that the Veteran was referred to mental health in December 2004 with complaints of anxiety, nervousness and insomnia.  He reported that he avoided crowds, had nightmares about his military service, and woke up sweating.  

The VA physician noted that the Veteran was particularly concerned with pain and discomfort in his hands secondary to his diagnosed Raynaud's disease.  

Thus, on this record, the evidence is found to be in relative equipoise in that the service-connected Raynaud's disease was initially identified as causing his anxiety and depression that became chronic over time.   

To the extent that the Veteran is shown to have had suicidal ideation linked to the adjustment disorder with anxiety and depression, his death as likely as not was the result of the mental unsoundness caused by psychiatric impairment due to the service-connected Raynaud's disease.  

Accordingly, in resolving all reasonable doubt in the appellant's favor, the Board finds that the service-connected disability contributed substantially and materially in causing the Veteran's death.  


ORDER

Service connection for adjustment disorder with anxiety and depression as secondary to a service-connected Raynaud's disease for accrued benefits purposes is granted.    
 
Service connection for the cause of the Veteran's death is granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


